423 F.2d 716
William Lamont VAN CLEAVE, Appellant,v.Louis S. NELSON, Appellee.
No. 23951.
United States Court of Appeals, Ninth Circuit.
March 23, 1970.

William Lamont Van Cleave, pro per.
Thomas C. Lynch, Atty. Gen., of California, San Francisco, Cal., for appellee.
Before MERRILL, ELY and TRASK, Circuit Judges.
PER CURIAM:


1
Van Cleave is a California state prisoner.  He entered a plea of guilty to a sex offense proscribed by section 288a of the California Penal Code.  Under California procedure, he was thereafter committed to a hospital for observation.  When the medical report was subsequently returned to the state court, Van Cleave was sentenced to prison for the indeterminate period prescribed by California's law.


2
After having exhausted his available state remedies, Van Cleave filed a petition for writ of habeas corpus in the District Court.  That court, after reviewing the record of the state proceedings, denied the petition without having conducted an evidentiary hearing.


3
We have concluded that the District Court's judgment was correct and that the appeal is without merit.  Van Cleave makes numerous contentions.  He argues, in effect, that he made incriminating statements and entered his plea under duress, that he was ineffectively represented by counsel, and that, when he entered his plea, he did so because his attorney had represented to him that he would not be imprisoned but would be hospitalized for a maximum period of only ninety days.  After Van Cleave's return from the hospital, he moved the state court for permission to withdraw his previous plea of guilty.  The state court conducted an evidentiary hearing and factually resolved the issues adversely to Van Cleave's contentions.  When he entered his guilty plea, Van Cleave was represented by competent retained counsel.  The District Court obviously concluded, as do we, that Van Cleave's contentions have been fully and fairly resolved in state court proceedings.  Townsend v. Sain, 372 U.S. 293, 83 S. Ct. 745, 9 L. Ed. 2d 770 (1963).


4
Affirmed.